Exhibit 12(c) PPL ELECTRIC UTILITIES CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) 3 Months Ended March 31, 12 MonthsEnded December 31, 2008 2007 2006 2005 2004 2003 Earnings, as defined: Net income $ 56 $ 163 $ 194 $ 147 $ 76 $ 28 Income taxes 31 83 104 69 8 18 Total fixed charges as below (excluding capitalized interestand preferredsecurity distributions of subsidiaries on a pre-tax basis) 31 140 158 190 197 219 Total earnings $ 118 $ 386 $ 456 $ 406 $ 281 $ 265 Fixed charges, as defined: Interest on long-term debt $ 24 $ 109 $ 131 $ 151 $ 176 $ 201 Interest on short-term debt and other interest 4 23 13 22 7 3 Amortization of debt discount, expense and premium - net 2 7 8 9 7 8 Estimated interest component of operating rentals 4 7 8 8 7 Total fixed charges (a) $ 30 $ 143 $ 159 $ 190 $ 198 $ 219 Ratio of earnings to fixed charges 3.9 2.7 2.9 2.1 1.4 1.2 Preferred stock dividend requirements on a pre-tax basis $ 7 $ 27 $ 24 $ 4 $ 4 $ 5 Fixed charges, as above 30 143 159 190 198 219 Total fixed charges and preferred stock dividends $ 37 $ 170 $ 183 $ 194 $ 202 $ 224 Ratio of earnings to combined fixed charges and preferred stock dividends 3.2 2.3 2.5 2.1 1.4 1.2 (a) Interest on unrecognized tax benefits is not included in fixed charges.
